DETAILED ACTION
	This non-final office action is in response to Applicant’s amendment and request for continued examination filed July 29, 2022.  Applicant’s July 29th amendment amended claims 1, 22, and 23.  Currently Claims 1-28 are pending.  Claims 1, 22 and 23 are the independent claims.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 29, 2022 has been entered.
 


Response to Amendment
The 35 U.S.C 101 rejection of claims 21-28 in the previous office action is withdrawn in response to Applicant’s amendments to the claims.
The 35 U.S.C. 103(a) rejection(s) in the previous office action are withdrawn in response to Applicant's amendments to the claims.
Applicant’s amendments to the claims necessitated the new grounds of rejection.

Response to Arguments
Applicant’s arguments, see Page 10, filed July 29, 2022, with respect to 35 U.S.C. 101 have been fully considered and are persuasive.  The 35 U.S.C. 101 rejection of claims 21-28 has been withdrawn. 

Applicant’s arguments with respect to claims 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Examiner notes that it is old and very well-known to take into account the expiration of supplies (inventory, materials, reagents, chemicals, test strips, etc.) utilized for testing, including but not strictly limited to bio-fluid testing.  Scheduling tasks/planning a workflow based on the expiration (perisable, stability, shelf-life, etc.) is equally old and well-known.  Support for these old and well-known facts can be found in at least the following references:
Ackermann, U.S. Patent Publication No. 20160299164 (as cited in the previous office action) (see below for details).
Bergstrum, U.S. Patent No. 9848774 discloses a system and method comprising providing alerts/warnings when test strips are about to expire (DETX 81)
Kataria, U.S. Patent No. 7487182/ U.S. Patent Publication No. 20070192715 discloses a system and method comprising checking expiration dates as part of a materials management system as well as changing test plans based on the expiration dates (Paragraphs 151, 201)
Chaung, U.S. Patent Publication No. 20080167976 discloses a system and method comprising tracking/alerting to the expiration status of test strips.

Additionally, as discussed previously, and unchallenged by Applicant, it is old, well-known, routine and very common for machines/devices which utilize consumable inventory (e.g. paper within a photocopier or printer) to interrupt/re-order a current work sequence to request new consumables when the consumables run-out or otherwise expire (e.g. alert/warning message).  
Particularly it is well known in the medical testing field to replace/replenish/change-out expiring inventory (chemicals, test strips, reagents, etc.) as the use of old/expired consumables (chemicals, test strips, reagents, etc.) may result in inaccurate/incorrect results and that utilizing non-expired consumables is essential to ensure proper test results/analysis.  Support for this old and well-known fact can be found in at least the following references:  
Postma et al., U.S. Patent Publication No. 20110246215 (Paragraphs 25, 32, 41)
Liamos et al., U.S. Patent Publication No. 20090326829 (Paragraphs 30, 32)
Liamos et al., U.S. Patent Publication No. 20060247985 (Paragraphs 23, 24)
Danna et al., U.S. Patent Publication No. 20060178568 (Paragraph 59)
Bhimani et al., U.S. Patent Publication No. 20060030049 (Paragraphs 35, 42, 52)
Further it is old, well-known and common practice to use oldest ingredients first in a recipe or chemical process, for example cooking one commonly uses the oldest milk, eggs or other ingredients.
This approach to scheduling tasks/activities is so well-known there is a specific data structure for these kinds of operations – commonly referred to as Last In First Out (LIFO) queues wherein the last item into the queue (e.g. oldest inventory) is the first out of the queue.
Further, it is noted that there since there are a finite number of identified, predictable potential solutions (i.e., performing the tests out of order or in order) to the recognized need for running tests and one of ordinary skill in the art would have pursued the known potential solutions with a reasonable expectation of success.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Scheduling and Performing Bio-Fluid Tests Out of Order Based on Reagent Inventory Expiration


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding independent claims 1, 22 and 23, the newly amended claims recite performing tests out of order when one or more reagents are ‘about’ to expire, wherein the phrase about appears nowhere in Applicant’s disclosure.  Accordingly, there is no support for this new matter as there is no discussion in Applicant’s disclosure of performing any actions, much alone bio-fluid tests out of order, when reagents are ‘about’ to expire.  Appropriate correction required.



The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding independent claims 1, 22 and 23, the newly recite phrase “about to expire” is a relative term which renders the claim indefinite. The term “about” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Appropriate correction required.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 9-14 and 18-28 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al., U.S. Patent Publication No. 2016299164 in view of Scott et al., U.S. Patent Publication No. 2011/0245089.

Regarding Claims 1, 22 and 23, Ackerman et al. discloses an inventory control method and system comprising:
One or more analyzer apparatus configured to perform one or more tests on bio-fluid specimens (Figures 1-6; Abstract; Paragraphs 2, 3, 29, 84), wherein each of the one or more automated analyzer apparatus includes a ‘change-out’ (consumable, perishable, replaceable, reconstitute, etc.) inventory (Paragraphs 5-7, 10);
A server (system, computer, processor) in electronic communication with the one or more automated analyzer apparatus (e.g. controller; Paragraphs 52, 68), the server comprising:
Receiving ‘change-out’ inventory status (e.g. shelf-life, stability, expiration date, volume available, etc.) from one or more automated analyzer apparatus at a server (Paragraphs 37, 38, 54, 68);
A daily workload (order, tests, etc.) input providing an estimate of test demand over a specific period of time (e.g. day; Paragraphs 77, 80, 98);
A database (memory, storage, file) configured to contain first data on the change out inventory status (e.g. stability, expiration dates, available volume, etc.) for each one of the automated analyzer apparatus (Paragraphs 37, 38, 54, 68, 82) and second data on the estimate of test demand over the specific time period (Paragraphs 77, 80, 98); and
Analyzing, by a decisioning module, the first and second data and provide a work plan itinerary (e.g. schedule, workflow) including work sequence instructions (Paragraphs 53, 54, 56) that include electronic command for performing tests out of order when one or more reagents are ‘about’ (imminent, before expiration, etc.) to expire (i.e. scheduling/ordering tests based on the expiration, stability or shelf-life of reagents; Paragraphs 56, 61, 65; user change requests based on expiration – Paragraphs 63, 101; scheduling tests based on how many can be carried out within stability time, Paragraph 98) and ONE or more of:
When to replenish (e.g. reconstitute) certain unique change-out items (Paragraphs 11, 45); OR
Instructions to replenish refrigerated inventory items; OR
Instructions to calibrate one or more automated analyzer apparatus (Figure 13; Paragraphs 58, 67, 75); OR
Instructions to perform quality control on one or more automate analyzer apparatus (Paragraph 58); OR
Instructions to empty waste material from one or more automated analyzer apparatus; and
A robot OR controllable mechanism (e.g. mixer, gripper, dispenser, opener, etc.; Paragraphs 46-50, 85, 98) in electronic communication with the system/server (controller) to receive electronic command instructions to perform tests out of order when one or more reagents are ‘about’ to expire, the robot OR controllable mechanism performing tests out of order (i.e. scheduling/ordering tests based on the expiration, stability or shelf-life of reagents; Paragraphs 56, 61, 65; user change requests based on expiration – Paragraphs 63, 101; scheduling tests based on how many can be carried out within stability time, Paragraph 98) in response to receiving the electronic command instruction (Paragraphs 51, 53).

Ackerman et al. does not disclose production a work plan itinerary as an output, or a plurality of automated analyzer apparatus in electronic communication with a server or a communication interface as claimed.

Scott et al., from the same field of endeavor of fluid testing, discloses an inventory control apparatus, system and method (Paragraphs 40, 61), comprising:
Receiving change-out inventory status from each of one or more automated analyzer apparatus at a server (indication of material to be refilled; claim 37; allowing operators to view status supply status; Paragraph 102; pre-analytic system ("PAS") 104, analytical system ("AS") 106, CCU 102 Laboratory information system 108, Paragraphs 41-44);
Receiving an estimate of a planned workload over a specific time period at the server (CCU receive a test schedule, Paragraph 57; receive test schedule, Paragraph 59; Tracked information used to calculate an amount of one or more consumables required for scheduled sample processing based on samples loaded for processing at a PAS; Paragraphs 70; Preparation and testing timelines, Paragraph 171; Figure 17);
Analyzing with a decisioning module of the server, first data of the change-out inventory status and second data of the estimate of the planned workload over the specific time period (Worklist management module 216 provide the tracking of a sample from receipt of a work order, pre-analytical processing, analytical processing, results analysis, and release of results, Paragraph 71; Timelines include a start time, current time, end time, number of samples, etc… for one or more jobs, Paragraphs 57, 70, 171; Figure 17); and
Producing a work plan itinerary as an output from the decisioning module, wherein the work plan itinerary provides work sequence instructions (e.g. allowing operators with sufficient privileges to manage other operator accounts; allowing operators to view the active work lists for each instrument; allowing operators to view a reflex list of samples that have tested positive and may need to have a follow-up test run; allowing operators to view status summary information for supply status, etc…; Paragraphs 99-103, 70-71, 171; notify/alert operator/external systems to restock/order materials/supplies, Paragraphs 80, 81) that include performing tests when reagent inventory item is expiring (tracking/monitoring and reporting consumable information including at least usage, consumable shelf life, opening time, remaining capacity, etc.. (e.g. reagent packs) Paragraphs 59, 70, 71, 172; Claim 14; Figures 18, 27, 28 – display inventory status of reagent bay consumables, disposables, etc.;  determining sufficient supplies are available for scheduled tests/samples and provide an alert that consumables running low/expiring (i.e. provide instructions) – Paragraphs 62, 80, 180-183; Figure 27 – ALERT - expiration date, units remaining of disposables (ETUs); Figure 29 – provide ALERT and instructions to refill ETS/disposables; insufficient materials/supplies – notify operator- Figure 3, Element 306, 308).
Scott et al. also discloses a system and method comprising:
A plurality of automated analyzer apparatus configured to perform tests on bio-fluid specimens (Paragraphs 41-44), wherein each of the automated analyzer apparatus includes a change-out inventory comprising at least a plurality of reagents (Paragraphs 40, 57, 70, 71, 99-103);
A server in electronic communication with each of the plurality of automated analyzer apparatus (Paragraphs 53, 56, 60), the server including: a communication interface configured to receive (Paragraphs 53, 56, 60): 
Change-out inventory status from each of the plurality of automated analyzer apparatus, and an estimate of planned workload over a specific time period derived from a laboratory information system (Paragraphs 70-71), (99-0103);
A database configured to contain first data on the change-out inventory status for each of the automated analyzer apparatus and second data on the estimate of planned workload over the specified time period (Paragraphs 70, 71, 99-103); and
A decisioning module configured and operable to analyze the first data on the change-out inventory status and the second data on the planned workload over the specific time period and provide a work plan itinerary of sequence instructions, wherein the work plan itinerary includes that include performing tests out of order when reagent inventory item is expiring (tracking/monitoring and reporting consumable information including at least usage, consumable shelf life, opening time, remaining capacity, etc.. (e.g. reagent packs) Paragraphs 59, 70, 71, 172; Claim 14; Figures 18, 27, 28 – display inventory status of reagent bay consumables, disposables, etc.;  determining sufficient supplies are available for scheduled tests/samples and provide an alert that consumables running low/expiring (i.e. provide instructions) – Paragraphs 62, 80, 180-183; Figure 27 – ALERT - expiration date, units remaining of disposables (ETUs); Figure 29 – provide ALERT and instructions to refill ETS/disposables; insufficient materials/supplies – notify operator- Figure 3, Element 306, 308) and ONE or more of: when to replenish certain unique change-out inventory items on one or more of the plurality of automated analyzer apparatus OR performing tests out of order when one or more or the plurality of reagents are expiring, OR instructions to replenish refrigerated inventory items, OR   instructions to calibrate one or more of the plurality of automated analyzer apparatus, OR  instructions to perform a quality control on one or more of the plurality of automated analyze apparatus, OR instructions to empty waste material from one or more of the plurality of automated analyzer apparatus (Paragraphs 43, 62, 70, 71, 99, 103, 171; Figures 17, 18).
	It would have been obvious to one skilled in the art at the time of the invention that the system and method as disclosed by Ackerman et al. would have benefited from being utilized for a plurality of apparatus in view of the disclosure of Scott et al., since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Regarding Claim 2, Ackerman et al. discloses a system and method comprising providing the operator a user interface to interact with the system, configure the system (rules, thresholds, etc.), select tests to be run and view change-out inventory status (Paragraphs 68, 98).

Ackerman et al. does not disclose communicating the work sequence instructions to follow concerning replenishment of change-out inventories as claimed.

Scott et al., from the same field of endeavor of testing, discloses a system and method comprising communicating the work plan itinerary to the operator, wherein the work sequence instructions for the operator to follow concern replenishment of change-out inventories of the one or more automated analyzer apparatus (Paragraphs 57, 70, 71, 80, 81, 99-103; Claim 37).

Regarding Claim 3, Ackerman et al. does not disclose displaying the work sequence instructions concerning replenishment of change-out inventories as claimed.

Scott et al. discloses a system and method comprising displaying the work plan itinerary on a display device, wherein the work sequence instructions concern replenishment of change-out inventories of the one or more automated analyzer apparatus (Paragraphs 57, 70, 71, 80, 81, 99-103; Claim 37).

Regarding Claim 4, Ackerman et al. does not disclose a printer as claimed.

Scott et al. discloses a system and method comprising providing an output of the work plan itinerary to a printer (Paragraphs 56, 57, 102, 103).

Regarding Claim 5, Ackerman et al. does not disclose a hand-held device as claimed.

Scott et al. discloses a system and method comprising providing an output of the work plan itinerary to a hand-held device (Paragraphs 56, 57, 62, 80-81 169-173; Figure 1, Element 110).

Regarding Claim 6, Ackerman does not disclose listing activities and associated times as claimed.

Scott et al. discloses a system and method wherein the work plan itinerary the work sequence instructions comprises a listing of activities and associated times for accomplishing the activities (Paragraphs 56, 57, 70, 71, 171; Figures 17, 18).

Regarding Claim 7, Ackerman et al. discloses a system and method wherein the work plan itinerary of the work sequence instructions comprises a communicated instruction to carry out a change-out activity on the one or more automated analyzer apparatus (Paragraphs 53, 54, 56, 61, 65).

Scott et al. discloses a system and method wherein the work plan itinerary of the work sequence instructions comprises a communicated instruction to carry out a change-out activity on the one or more automated analyzer apparatus (Paragraphs 70, 71, 80, 81, 99-103, 171; Figure 17).

Regarding Claim 8, Ackerman et al. discloses a system and method wherein at least some of the work sequence instructions are performed by a robotic mechanism (e.g. mixer, gripper, dispenser, opener, etc.; Paragraphs 46-50, 85, 98) and that some of the items are refrigerated (Paragraphs 3, 43, 89). 

Regarding Claim 9, Scott et al. discloses a system and method wherein the estimate of the planned workload over a specific time period is received from a laboratory information system (Paragraphs 77, 80, 98).

Scott et al. discloses a system and method wherein the estimate of the planned workload over a specific time period is received from a laboratory information system (Paragraphs 56, 57, 70, 71, 171).

Regarding Claim 10, Ackerman et al. does not disclose middleware as claimed.

Scott et al. discloses a system and method wherein the estimate of the planned workload over a specific time period is received from middleware (Figures 7, 8, 10 11, 13; Paragraphs 56, 57, 70, 71, 171).

Regarding Claim 11, Ackermen et al. discloses a system and method wherein the analyzing with a decisioning module comprises summing some of unique change-out inventory items for each of the one or more automated analyzer apparatus and comparing to the planned workload over the specific time period utilizing the unique change-out inventory items and determining specific times for replenishing (e.g. reconstituting) the unique change-out inventory items on each of the one or more automated analyzer apparatus (Paragraphs 54, 56, 64, 65).

Scott et al. discloses a system and method wherein the analyzing with a decisioning module comprises summing some of unique change-out inventory items for each of the one or more automated analyzer apparatus and comparing to the planned workload over the specific time period utilizing the unique change-out inventory items and determining specific times for replenishing the unique change-out inventory items on each of the one or more automated analyzer apparatus (Paragraphs 56, 57, 70, 71, 171).

Regarding Claim 12, Ackerman et al. does not disclose a push operation as claimed.

Scott et al. discloses a system and method wherein the receiving change-out inventory status by the server comprises a periodic push operation by the one or more automated analyzer apparatus (Paragraphs 78, 90, 91).

Regarding Claim 13, Ackerman et al. does not disclose a pull operation as claimed.

Scott et al. discloses a system and method wherein the receiving change-out inventory status by the server comprises a periodic pull operation by the server (Paragraphs 78, 90, 91).

Regarding Claim 14, Ackerman et al. does not disclose producing an updated work plan itinerary as claimed.

Scott et al. discloses a system and method comprising producing an updated work plan itinerary as an output from the decisioning module based upon changes in the planned workload over the specific time period received by the server (Paragraphs 56, 57, 70, 71, 171).

Regarding Claim 18, Ackerman et al. does not disclose developing a workload trend as claimed.

Scott et al. discloses a system and method wherein the analyzing over the specified time period further comprises analyzing a stored workload history to develop a workload trend wherein the work plan itinerary includes adjustments based on the workload trend (Paragraphs 38, 65, 76).

Regarding Claim 19, Ackerman et al. does not disclose analyzing receive orders against test ordered as claimed.

Scott et al. discloses a system and method wherein the analyzing over the specific time period further comprises analyzing specimens actually received against the tests ordered over the specified period to arrive at the work plan itinerary (Paragraphs 70, 71, 99-103, 171).

Regarding Claim 20, Ackerman et al. discloses a system and method wherein the work plan includes ONE or more of: when to replenish (e.g. reconstitute) certain unique change-out items (Paragraphs 11, 45); OR instructions to replenish refrigerated inventory items; OR instructions to calibrate one or more automated analyzer apparatus (Figure 13; Paragraphs 58, 67, 75); OR instructions to perform quality control on one or more automate analyzer apparatus (Paragraph 58); OR instructions to empty waste material from one or more automated analyzer apparatus.

Scott et al. discloses a system and method wherein the work plan itinerary includes ONE or more of: when to replenish certain unique items of the change-out inventory on one or more of the one or more automated analyzer apparatus (Claim 37; Paragraphs 41-44, 99-103); OR instructions to calibrate one or more of the one or more automated analyzer apparatus (Paragraphs 63, 64), OR instructions to perform a quality control on one or more of the one or more automated analyzer apparatus OR instructions to empty waste material from one or more of the one or more automated analyzer apparatus (Paragraphs 43, 62, 70,71).

Regarding Claim 21, Ackerman et al. does not disclose the graphical outputs claimed.

Scott et al. discloses a system and method wherein the work plan itinerary comprises one or more graphical outputs comparing summations of unique change-out inventory on-board each of the one or more automated analyzer apparatus against expected demand for each of the one or more automated analyzer apparatus over the specific time period (Paragraphs 70, 71, 80, 81, 99-102, 171; Figures 17, 18).

Regarding Claim 24, Ackermen et al. Scott et al. discloses a system and method wherein the unique change-out inventory items comprise ONE or more of: the plurality of reagents, a process liquid, a reaction vessel disposable test ware, OR process waste (Figures 1-6; Paragraphs 29, 33, 43-47).

 Scott et al. discloses a system and method wherein the unique change-out inventory items comprise ONE or more of: the plurality of reagents, a process liquid, a reaction vessel disposable test ware, OR process waste (Paragraphs 40, 43, 57, 62, 70, 71).

Regarding Claim 25, Ackermen et al. discloses a system and method wherein the reaction vessel comprises cuvettes, aliquot plates, OR sample cups (Paragraph 31).

Scott et al. discloses a system and method wherein the reaction vessel comprises cuvettes, aliquot plates, OR sample cups (Paragraphs 37, 61, 70, 71).

Regarding Claim 26,  Ackerman et al. discloses w a system and method herein the process liquids comprise ONE or more of salt bridge solutions, conditioning solutions, pretreatment solutions, buffers, calibrator liquids, control liquids, cleaning liquids, OR diluents (Paragraph 31).

Scott et al. discloses w a system and method herein the process liquids comprise ONE or more of salt bridge solutions, conditioning solutions, pretreatment solutions, buffers, calibrator liquids, control liquids, cleaning liquids, OR diluents (Paragraphs 35, 43).

Regarding Claim 27, Ackerman et al. discloses a system and method wherein the disposable test ware comprises ONE or more of probe tips, tubes, cuvette film, diaphragms, barcode labels, OR printer (Paragraph 31).

Scott et al. discloses a system and method wherein the disposable test ware comprises ONE or more of probe tips, tubes, cuvette film, diaphragms, barcode labels, OR printer (Paragraphs 90, 91, 110, 172).

Regarding Claim 28, Ackerman et al. does not disclose waste as claimed.

Scott et al. discloses a system and method wherein the waste material comprises ONE or more of used cleaning liquid, used probe tips, OR used cuvettes (Paragraphs 43, 62, 70, 71).






Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ackerman et al., U.S. Patent Publication No. 2016299164 in view of Scott et al., U.S. Patent Publication No. 2011/0245089 as applied to the claims above, and further in view of Miller, U.S. Patent No. 7029922.

Regarding Claim 15-17, Ackerman et al. does not disclose that the work plan itinerary is updated periodically (hourly, etc.) as claimed.

Miller, from the same field of endeavor of lab testing, discloses a system and method comprising: updating a work plan itinerary wherein the updated work plan itinerary is provided periodically (Column 9, Lines 32-43, claim 1); wherein the updated work plan itinerary is provided hourly, at a beginning of a new shift, OR part way through a shift (Column 8, Lines 22-38; Column 9, Lines 32-43, claim 1); the specific time period is hourly, daily, at a beginning of a shift, OR part way through the shift (Column 8, Lines 22-38; Column 9, Lines 32-43, claim 1). 
Miller further discloses a system and method comprising providing instructions to a robot or controllable mechanism is to replenish reagents/chemicals/supplies for an automated testing machine (Column 3, Lines 33-68; Column 4, Lines 1-45).

It would have been obvious to one of ordinary skill in the art that the system and method as disclosed by Ackerman et al. and Scott et al. with its ability to update the work plan itinerary would have benefited from periodically updating the work plan itinerary in view of the disclosure of Miller, the resultant system/method would be continuously conducted daily throughout the week and then repeated on a weekly basis (Miller: Column 9, Lines 40-43).  Further since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT L JARRETT whose telephone number is (571)272-7033. The examiner can normally be reached M-TH 6am-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Gart can be reached on (571) 272-3955. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SCOTT L. JARRETT
Primary Examiner
Art Unit 3623



/SCOTT L JARRETT/Primary Examiner, Art Unit 3623